Case 1:19-cv-02793-TSC Document 12-1 Filed 02/11/20 Page 1 of 3

EXHIBIT |

 
1/29/2020 Case 1:19-cv-02793-TSC Documetsetary Kamat 02/11/20 Page 2 of 3

F R E E DO ive WATC H JOIN OUR FIGHT AT WWW.FWUSA.ORG

 

Larry Klayman, founder of Judicial Watch and Freedom Watch, is known
for his strong public interest advocacy in furtherance of ethics in
government and individual freedoms and liberties. During his tenure at
Judicial Watch, he obtained a court ruling that Bill Clinton committed a
crime, the first lawyer ever to have done so against an American
president. Larry became so famous for fighting corruption in the
government and the legal profession that the NBC hit drama series
"West Wing" created a character after him: Harry Klaypool of Freedom
Watch. His character was played by actor John Diehl.

 

In 2004, Larry ran for the U.S. Senate as a Republican in Florida's
primary. After the race ended, he founded Freedom Watch.

 

Larry graduated from Duke University with honors in political science
and French literature. Later, he received a law degree from Emory University. During the
administration of President Ronald Reagan, Larry was a Justice Department prosecutor and was on

the trial team that succeeded in breaking up the telephone monopoly of AT&T, thereby creating
competition in the telecommunications industry.

 

Between Duke and Emory, Larry worked for U.S. Senator Richard
Schweiker (R-Pa.) during the Watergate era. He has also studied
abroad and was a stagiaire for the Commission of the European
Union in its Competition Directorate in Brussels, Belgium. During
law school, Larry also worked for the U.S. International Trade
Commission in Washington, D.C.

 

Larry speaks four languages—English, French, Italian, and Spanish
—and is an international lawyer, among his many areas of legal
expertise and practice.

The author of two books, Fata! Neglect and Whores: Why and How
| Came to Fight the Establishment, Larry has a third book in the
works dealing with the breakdown of our political and legal
systems. His current book, Whores, is on now sale at WND.com,

Amazon.com, BarnesandNoble.com, Borders.com, and all major
stores and booksellers.

 

https://www.freedomwatchusa.org/klayman 1/2
1/29/2020 Case 1:19-cv-02793-TSC Docume*htuilas$ Kidved 02/11/20 Page 3 of 3

Larry has been credited as being the inspiration for the Tea Party movement. (See "Larry Klayman -
The One Man TEA Party,” by Dr. Richard Swier.)

 

YOUR HELP IS URGENTLY NEEDED!

Support our cause and join our fight!
Go to www.freedomwatchusa.org/donate

Or call 844 FW ETHIC to contribute to Freedom
Watch now

https://wwwfreedomwatchusa.org/klayman

 

2/2
